UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 1-07109 SERVOTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 16-0837866 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 1110 Maple Street Elma, New York14059 (Address of principal executive offices) (zip code) (716) 655-5990 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2011 Common Stock, $.20 par value INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): a) Consolidated Balance Sheets, June 30, 2011 and December 31, 2010 3 b) Consolidated Statements of Income for the three and six months ended June 30, 2011 and 2010 4 c) Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 5 d) Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Removed and Reserved 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 -2 - SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ($000’s omitted except share and per share data) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid income taxes - Deferred income taxes Other assets Total current assets Property, plant and equipment, net Other non-current assets Total Assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Current portion of long-term debt $ $ Current portion of capital lease related party 81 81 Accounts payable Accrued employee compensation and benefit costs Accrued income taxes 57 - Other accrued liabilities Total current liabilities Long-term debt Long-term portion of capital lease related party Deferred income taxes Shareholders’ equity: Common stock, par value $.20; authorized 4,000,000 shares; issued 2,614,506 shares; outstanding 1,981,877 (1,981,877 – 2010) shares Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Employee stock ownership trust commitment ) ) Treasury stock, at cost 377,135 (377,135 – 2010) shares ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See notes to consolidated financial statements -3 - SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME ($000’s omitted except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue $ Costs, expenses and other income: Cost of goods sold, exclusive of depreciation and amortization Selling, general and administrative Interest expense 15 17 30 34 Depreciation and amortization Other income, net (4
